Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Spinelli on November 9, 2021.

The application has been amended as follows: 
Amend claim 1 as follows – 
1. A stereo endoscope comprising: 
a shaft; and
 an objective lens disposed at the distal end of the shaft; wherein the objective lens comprises: 
a distal objective lens portion in which beam paths of a right partial image and of a left partial image extend through one or more common optical components; 
a proximal objective lens portion in which the beam paths of the right partial image and of the left partial image extend through first and second separate optical components; and

wherein the transition portion comprises a lateral spreading arrangement comprising first and second optical components for increasing a distance between the beam paths of the right partial image and of the left partial image, respectively; and 
one of the first and second optical components is configured to laterally offset the beam path of the corresponding right or left partial image to a greater extent than the other of the first and second optical components laterally offsets the beam path of the corresponding right or left partial image.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, stereo endoscope comprising: a lateral spreading arrangement comprising first and second optical components for increasing a distance between the beam paths of the right partial image and of the left partial image, respectively; and one of the first and second optical components configured to laterally offset the beam path of the corresponding right or left partial image to a greater extent than the other of the first and second optical components laterally offsets the beam path of the corresponding right or left partial image, along with the remaining features of claim 1.

It is noted that closest cited art in shifting parallel light rays of the stereo image portions (right or left partial images), US 5588948, US 5743846 only teach creating equal shifts in the stereo image portions.

Claim 10
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a stereo endoscope comprising:
A stereo endoscope, wherein an optical path length through the plane glass element approximately corresponds to an optical path length through the first prism, along with the remaining features of claim 10. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        


/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795